Title: To George Washington from Robert Howe, 3 July 1783
From: Howe, Robert
To: Washington, George


                        
                            Sir
                            Trenton July 3d 1783
                        
                        The troops halted at this place last night and are now crossing the river for Philadelphia. Though Congress
                            in their Resolution seem to leave me the Judge of the numbers requisite to the purposes they have in view, yet the
                            committee of Congress with whom I was directed to confer gave it as their opinion upon my report to them of the numbers I
                            had with me, that they were not more than they thought sufficient. They appear to have in view among other objects the
                            tryal of both officers and men by General court martial many circumstances seeming to indicate to them that several of the
                            former besides those who have escaped have been at the bottom of this unhappy affair. When I last did myself the honor of
                            writing your Excellency I purposed leaving part of the men here; but Colonel Pickering (upon my desiring him to examine)
                            having reported to me that no possible shelter could be found them; and as I expect Waggons or boats to convey those who
                            cannot march I thought it more prudent to take them all on—not only because it would be more convenient to the men than to
                            stay here, but because I had reason to apprehend that a return of some at this crisis would be disatisfactory to those
                            remaining and in the service we are upon this circumstance is worth attending to. As soon as I get up I shall hasten to a conclusion of this business by every possible means, which duty,
                            inclination, and my private interest combine to induce me to finish with the greatest expedition. I write
                            this letter by a casual conveyance having nothing at present worth transmiting by
                            express. I have the honor to be with the greatest respect, sir, Your Excellency’s most obedient very
                            humble servant
                        
                            Robt Howe

                        
                    